          Case 1:19-cv-11442-RA Document 27
                                         26 Filed 07/01/20
                                                  06/30/20 Page 1 of 1
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Daniel E. Gorman
daniel.gorman@troutman.com



                                                June 30, 2020

VIA ECF
                                                                 Application granted. However, absent good cause, no further
                                                                 extensions of this stay will be granted.
Honorable Judge Ronnie Abrams
United States District Court
                                                                 SO ORDERED.
Southern District of New York
40 Foley Square                                                                 _____________________________
New York, New York 10007-1312                                                   Ronnie Abrams, U.S.D.J.
                                                                                July 1, 2020
               Girotto v. Lumber Liquidators, Inc. et al
       Re:     Case No. 1:19-cv-11442-RA

Dear Judge Abrams:

       This law firm represents defendant Lumber Liquidators, Inc. (“Defendant”) in the above-
referenced matter. Due to the ongoing national health crisis caused by the COVID-19 pandemic,
coupled with the mandated closure of non-essential public businesses in New York City, which
continues to adversely affect the businesses in this matter, the parties continue to have difficulty
to proceed in this matter with respect to discovery and settlement negotiations at this time.

       Therefore, Defendant’s undersigned counsel hereby respectfully requests that the Court
grant an additional thirty (30) day stay of all deadlines and/or any potential conference in this
matter. The undersigned has conferred with all counsel who consent to this request. This is
Defendant’s first request to stay this matter. Plaintiff previously requested two such extensions.

       Thank you for your consideration of this matter.

                                                  Respectfully submitted,

                                                  /s/ Daniel E. Gorman

                                                  Daniel E. Gorman

cc:    All Parties via ECF
